MEMORANDUM OPINION
No. 04-04-00290-CV
Arturo ARREDONDO, individually and d/b/a Art's Mobil Service, 
Art's Mobil and Conoco Food Store,
Appellant
v.
PICO PETROLEUM,
Appellee
From the County Court at Law No. 2, Bexar County, Texas
Trial Court No. 277782
Honorable David J. Rodriguez, Judge Presiding
PER CURIAM
Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	June 16, 2004
DISMISSED
	Appellant and Appellee have filed a joint motion to dismiss this appeal. We grant the motion
and dismiss the appeal. See Tex. R. App. P. 42.1. Costs of the appeal are taxed against appellant. See
Tex. R. App. P. 42.1(d).
							PER CURIAM